              Case 1:20-mj-02732-UA Document 4 Filed 08/13/20 Page 1 of 1

                                                                                        ORIGINAL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X


UNITED STATES OF AMERICA
                                                              UNSEALING ORDER
     - V. -
                                                              20 Mag. 2732
DONNELL RUSSELL,


                Defendant.


------------- - ----------------------- X


                 Upon the application of the United States, by the Acting United States Attorney

for the Southern District of New York, Audrey Strauss, by Assistant United States Attorneys

Peter J. Davis and Lara Pomerantz;

                 It is found that the complaint in the above-captioned action is currently sealed and

the United States Attorney' s Office has applied to have the complaint unsealed, it is therefore

                 ORDERED that the complaint in the above-captioned action be unsealed for all

purposes.

Dated: New York, New York
       August l], 2020



                                                   UNITED STATES MAGISTRATE JUDGE
